  Case 19-01471-dd              Doc 28 Filed 07/22/20 Entered 07/23/20 00:29:19                                Desc Imaged
                                      Certificate of Notice Page 1 of 3
                                                United States Bankruptcy Court
                                                   District of South Carolina



Case Number: 19−01471−dd                                           Chapter: 7

In re:
 Senior Ride Charleston
 fdba Senior Wheels, fdba ITNChalreston Trident, fdba Senior
 Ride Connection
                                                                                                          Filed By The Court
                                                NOTICE TO FILE PROOF OF                                       07/20/20
                                           CLAIM DUE TO RECOVERY OF ASSETS                                  Laura A. Austin
                                                                                                             Clerk of Court
                                                                                                          US Bankruptcy Court


NOTICE IS GIVEN THAT:

The initial notice in this case advised creditors that is was not necessary to file a proof of claim. However, since that notice was
sent, assets have been recovered by the trustee. Therefore, creditors who wish to share in any distribution of funds must file a
proof of claim with the clerk of the bankruptcy court within the timeframes outlined below:

         For all creditors (except a Governmental Unit):                             For a Governmental Unit:
           90 days after the mailing of this notice.                  180 days after the order for relief, or 90 days after the
                                                                            mailing of this notice, whichever is later.


Creditors who fail to file a proof of claim within the above timeframes may miss the opportunity to share in any distribution from
the debtor's estate.
A proof of claim form may be filed electronically through the court's electronic proof of claim system (ePOC) found on the court's
website at www.scb.uscourts.gov/epoc. A proof of claim form may also be filed by mailing a completed paper form to the
attention of the Claims Clerk at the United States Bankruptcy Court, 1100 Laurel Street, Columbia, SC 29201. There is no filing
fee for filing a proof of claim. Any creditor who has already filed a proof of claim need not file another proof of claim.



                                                                                Laura A. Austin
                                                                                Clerk of Court
                                                                                United States Bankruptcy Court

                                                                                By: K Weathers, Deputy Clerk
                                                                                1100 Laurel Street
                                                                                Columbia, SC 29201−2423
                                                                                (803) 765−5436
      Case 19-01471-dd         Doc 28 Filed 07/22/20 Entered 07/23/20 00:29:19                 Desc Imaged
                                     Certificate of Notice Page 2 of 3
                                       United States Bankruptcy Court
                                        District of South Carolina
In re:                                                                                   Case No. 19-01471-dd
Senior Ride Charleston                                                                   Chapter 7
         Debtor
                                         CERTIFICATE OF NOTICE
District/off: 0420-2           User: admin                  Page 1 of 2                    Date Rcvd: Jul 20, 2020
                               Form ID: 159BNC              Total Noticed: 75


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jul 22, 2020.
543603243      +Alexander Family Account,     2 Bishop Gadsden Way, Apt 2020,      Charleston SC 29412-3580
543603244      +Alice Young,    175 Market St, Apt 710,     Charleston SC 29401-6920
543603245      +Amelia Taylor,    1551 Sam Rittenberg Blvd, Apt 240,      Charleston SC 29407-4109
543603246      +Anne Alster,    905 Portabella Lane,    Charleston SC 29412-8412
543603247      +Arthur McDonald,    1223 Wild Olive Drive,     Mt. Pleasant SC 29464-7480
543603248      +Audrey Buck,    5 Beverly Road,    Apt B,    Charleston SC 29407-7569
543603250      +Barbara Vizbulis,    1011 Planters Curve,     Mt Pleasant SC 29464-9561
543603251     #+Beatrice White,    35 Crosscreek Dr,    Apt D-1,     Charleston SC 29412-2501
543603252      +Bernice Hosey,    5834 Branch Ave,    N Charleston SC 29406-6005
543603253      +Beverlye Edwards,    1 Bishop Gadsden Way, Unit C-18,      Charleston SC 29412-3541
543603254      +Bruce Howe,    180 Coburg Road,    Charleston SC 29407-7308
543603255      +Buist Family Account,    8335 SW 72nd Ave,     Apt 302 D,     Miami FL 33143-8905
543603256      +Cal Calcote,    1 Bishop Gadsden Way,     Apt 106,    Charleston SC 29412-3563
543603257      +Chappell Family Account,     502 Belle Point Drive,     Mt. Pleasant SC 29464-8275
543603258      +Charleston County,    101 Meeting Street,     Suite 240,     Charleston SC 29401-2249
543603259      +Charleston Green Taxi,     334 East Bay Street,     Ste 254,    Charleston SC 29401-1592
543603260      +Cindy Hanson,    1128 Windsome Place,     Mt Pleasant SC 29464-9034
543603261      +Clara Faye Fulton,    1635 Paul Wallenberg Blvd, Apt 211,       Charleston SC 29407-3541
543603262      +Common Courtesy,    P.O. Box 19674,    Atlanta GA 30325-0674
543603263      +Daisy Welch,    1358 Stone Post Road,     Charleston SC 29412-9428
543603264      +Daniel Goldmintz,    742 Leafwood Rd,     Charleston SC 29412-9030
543603265      +Dorothy Klintworth,    206 High Grove Road,     Summerville SC 29485-8031
543603266      +E. Nadine Burkey,    1958 Ashley Hall Rd,     Charleston SC 29407-9668
543603267     #+Elaine Heckelman,    1 Bishop Gadsden Way,     Apt 148,    Charleston SC 29412-3570
543603268      +Frances Fowler,    1925 Essex Farms Dr,     apt 4009,    Charleston SC 29414-6747
543603269       Grace Johnson,    627 Seaward Dr.,    Charleston SC 29412-8941
543877125      +Greg Smyth,    103 Rutledge Ave,    Charleston, SC 29401-1722
543603270      +Harriet Condon,    1537 Cypress Point Dr,     Mt. Pleasant SC 29466-8714
543603271      +Helen Alexander,    1600 Belle Isle Avenue, Apt 102,      Mount Pleasant SC 29464-8375
543603272      +Hermen Speissegger Jr,     102 Murray Blvd,    Charleston SC 29401-1811
543603276      +ITNAmerica,    c/o Lee Bals,    16 Middle St, Unit 501,      Portland ME 04101-5161
543603273      +Ida Mae Pinckney,    2720 Martha Drive,     North Charleston SC 29405-3925
543603277       Jack Urbanic,    P.O. Box 867,    1441 Oaklanding Road,      Mt Pleasant SC 29464-3826
543603278      +James Ledbetter,    9412 Harroway Rd,     Summerville SC 29485-8599
543603279      +James Odle,    1060 Woodside Dr,    Charleston SC 29412-9360
543603280      +Jep Cobb,    769 Preservation Place,    Mt Pleasant SC 29464-5198
543603314       John Sigler,    626 Bridle Wood Lane,     Mt. Pleasant SC 29464-7760
543603283      +Jones Family Account-Fred/Lynn,     1984 Heidleberg Drive,      Mt Pleasant SC 29464-3965
543603284       Juanita Wells,    2141 Medway Road,    Charleston SC 29412-2359
543603285      +Judy Baars,    187 Glade Spring Drive,     Lexington SC 29072-6708
543603286      +Kim Thornton,    107 West Hartwick Ln,     Goose Creek SC 29445-7037
543603287      +Kitty Farrier,    884 West End Ave,    Apt 141,     NY NY 10025-3519
543603288      +Laura Benke,    356 Lantana Drive,    Charleston SC 29407-6925
543603289      +Laura Wigert,    668 Poaug Ln,    Mt Pleasant SC 29464-4856
543603290      +Lee Bias,    Marcus Clegg,    16 Middle St, Unit 501,     Portland ME 04101-5161
543603291      +Lib Tiller,    2502 Raven Drive,    Sullivan’s Island SC 29482-8666
543603292      +Linda Johnson,    1125 Village Creek Lane,     Unit 3,    Mt Pleasant SC 29464-6175
543603293      +M. Cassidy Shaffer,    673 Oak Marsh Dr,     Mt. Pleasant SC 29464-5178
543603294      +Margaret Kunes Family Account,     P.O. Box 12876,     Charleston SC 29422-2876
543603296      +Mary C Mathews,    2447 Pristine View,     Charleston SC 29414-4801
543603299      +Maxine Hudson,    602 E. Hobcaw Drive,     Mt. Pleasant SC 29464-2550
543603300     #+Nancy Hill,    843 O’’Sullivan Dr,    Mt. Pleasant SC 29464-5230
543603301      +Nancy Wells,    119 Riverland Drive,    Charleston SC 29412-2031
543603302      +Parker Family Account,     1547 Terns Nest Road,     Charlston SC 29412-9522
543603303       Pat Stencel,    500 W Leavit Ct,    Charleston SC 29492
543603304      +Patricia Palmer,    P.R. for Patricia Palmer,      728 Shamrock Ln,    Charleston SC 29412-4326
543603305      +Peggy Pyles,    715 Osprey Court,    Mount Pleasant SC 29464-5163
543603306      +Peter Gourdin,    2502 Raven Drive,    Sullivan’s Island SC 29482-8666
543603307      +Rebecca Gorden,    2196 Spolateo Lane,     North Charleston SC 29406-9272
543603310      +Sandy Gallagher,    1219 Stone Post Road,     Charleston SC 29412-9425
543603312      +Sharon Toporek,    985 Cove Bay Lane,     Mount Pleasant SC 29464-5540
543603313      +Shermalyn Kelce,    400 Quay Circle,    Unit 405,     Charleston SC 29412-3598
543603315      +Susan Hollo,    1625 Rivertowne Country Club Dr,      Mt Pleasant SC 29466-8724
543603316      +Susan Waddington,    1504 Dutich Iris Court,     Mount Pleasant SC 29464-9456
543603317      +Susie Hudson,    756 Jim Isle Dr,    Charleston SC 29412-4712
543603319      +Thomas Reeves,    71 Society St,    Apt 606,    Charleston SC 29401-1452
543603320       Tommy Robinson,    8413 Waltham Rd,    North Charleston SC 29406-9525
543603321      +Tony Caltagirone,    777 Canopy Cove,     Charleston SC 29412-9196
543603323      +Vernell Ross,    820 Browning Road,    Charleston SC 29407-7073
        Case 19-01471-dd             Doc 28 Filed 07/22/20 Entered 07/23/20 00:29:19                               Desc Imaged
                                           Certificate of Notice Page 3 of 3


District/off: 0420-2                  User: admin                        Page 2 of 2                          Date Rcvd: Jul 20, 2020
                                      Form ID: 159BNC                    Total Noticed: 75


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
db             +E-mail/PDF: bornonthebayou51@yahoo.com Jul 21 2020 01:20:32       Senior Ride Charleston,
                 PO Box 2065,   Goose Creek, SC 29445-2065
tr             +EDI: QKCAMPBELL.COM Jul 21 2020 05:03:00      Kevin Campbell,   PO Box 684,
                 Mount Pleasant, SC 29465-0684
543603275      +EDI: IRS.COM Jul 21 2020 05:03:00     IRS,    Centralized & Insolvency Operation,    PO Box 7346,
                 Philadelphia PA 19101-7346
543603309      +E-mail/Text: bankruptcy@sctax.org Jul 21 2020 01:21:21      S.C. Department of Revenue,
                 Bankruptcy Department,   PO Box 12265,    Columbia SC 29211-2265
543603322       EDI: VERIZONCOMB.COM Jul 21 2020 05:03:00      Verizon,   PO Box 660108,    Dallas TX 75266-0108
543603324      +E-mail/Text: krishna.patel@vonage.com Jul 21 2020 01:21:12      Vonage,    23 Main St,
                 Holmdel NJ 07733-2136
                                                                                              TOTAL: 6

              ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
543603249       ##+Barbara Tafuri,    937 Bowman Rd,   Apt 311,    Mt Pleasant SC 29464-3227
543603274       ##+Ilene Downey,    1635 Raoul Wallenberg Blvd,    Apt 116,   Charleston SC 29407-3540
543603281       ##+Joanna Jellison,    4106 Westerly Ln,    Charleston SC 29414-7529
543603282       ##+John McTavish,    1 Bishop Gadsden Way,    Apt 130,   Charleston SC 29412-3569
543603295       ##+Mary Ann Holder,    1829-B Villa Mason,    Mt Pleasant SC 29464-7510
543603297       ##+Mary Conn,    1551 Ashley River Rd Apt 19B,    Charleston SC 29407-5247
543603298       ##+Mary Robinson,    1 Bishop Gadsden Way, Apt 349,     Charleston SC 29412-3575
543603308       ##+Robert Schliewenz,    129 Walnut Creek Road,    Charleston SC 29414-9051
543603311       ##+Sara Riddle,    1114 Waterstone Lane,    Charleston SC 29414-5771
543603318       ##+T. Grange Simons,    223 Bennett Street,    Mt Pleasant SC 29464-5301
                                                                                                 TOTALS: 0, * 0, ## 10

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jul 22, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on July 20, 2020 at the address(es) listed below:
              Kevin Campbell    kcampbell@campbell-law-firm.com, kcampbell@ecf.axosfs.com
              Linda Barr    on behalf of U.S. Trustee US Trustee’s Office linda.k.barr@usdoj.gov
              Sean P. Markham   on behalf of Debtor   Senior Ride Charleston smarkham@markhamlawsc.com,
               3012@notices.nextchapterbk.com
              US Trustee’s Office    USTPRegion04.CO.ECF@usdoj.gov
                                                                                            TOTAL: 4
